Title: James Madison to Joseph E. Sprague, 5 September 1826
From: Madison, James
To: Sprague, Joseph E.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Sept. 5. 1826
                            
                        
                        J. M. presents his respects to Mr Sprague with many thanks for "Eulogy on John Adams
                            & Tho: Jefferson" politely sent him. He has read it with the double pleasure afforded by its interesting matter
                            & by the eloquence which makes it the more interesting.
                        
                            
                                
                            
                        
                    